             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 1 of 46




 1                                                    FILED
                                             2021 MAR 18 02:26 PM
 2                                               KING COUNTY
                                            SUPERIOR COURT CLERK
 3                                                  E-FILED
                                            CASE #: 21-2-03591-1 SEA
 4

 5

 6
                  IN THE SUPERIOR COURT OF WASHINGTON FOR KING COUNTY
 7

 8   MICHELE ROSATI,
                                                             NO.
 9                            Plaintiff,

                  v.                                         COMPLAINT FOR RELIEF PURSUANT
10                                                           TO 8 DELAWARE GENERAL
     AMAZON.COM, INC., a Delaware                            CORPORATION LAW CODE SECTION
11   corporation,                                            220 TO COMPEL INSPECTION OF
                                                             BOOKS AND RECORDS
12                            Defendant.

13

14          Plaintiff Michele Rosati ("Plaintiff") herein alleges, upon knowledge as to herself and

15   her own actions, and upon information and belief as to all other matters, as follows:

16                                   I.     NATURE OF THE ACTION

17          1.1        In this action, Plaintiff seeks to enforce her right to inspect certain corporate

18   books and records of defendant Amazon.com, Inc. ("Amazon" or the "Company"), a Delaware

19   corporation, pursuant to title 8, section 220 of the Delaware General Corporation Law Code

20   ("Section 220"). Plaintiff is a beneficial stockholder of the Company.

21          1.2        On September 22, 2020, Plaintiff sent an inspection demand to the Company (the

22   "Inspection Demand").        The Inspection Demand complied with all the form and manner

23   requirements of Section 220, including that it was accompanied by a power of attorney, an oath,

24
     COMPLAINT - 1
                  Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 2 of 46




 1   and proof of Plaintiff's current ownership of Amazon stock. The Company received the letter

 2   on September 23, 2020. 1

 3              1.3        In the Inspection Demand, Plaintiff explained that she wishes to investigate

 4   potential wrongdoing occurring at the Company, including potential breaches of fiduciary duty.

 5   Plaintiff has legitimate concerns as to whether Amazon violated the Illinois Biometric

 6   Information Privacy Act ("BIPA") and whether the Company was engaging in antitrust

 7   violations.

 8              1.4        The Inspection Demand provided ample evidence of such possible wrongdoing

 9   and mismanagement at Amazon. Concerning BIPA, the Inspection Demand explained that

10   Amazon had been developing facial recognition software for years and purchased International

11   Business Machines Corporation's ("IBM") "Diversity in Faces" dataset in 2019 to improve this

12   software. In developing this facial recognition software, Amazon collected, stored, and used

13   individuals' biometric identifiers without ever informing those before, a direct violation of

14   BIPA.

15              1.5        Regarding Amazon's anticompetitive violations, the Inspection Demand again

16   contained detailed information how the Company uses third-party seller data it has access to as

17   an effective middleman to develop its own competing suite of products. The Company then

18   undercuts the third-party on price. Amazon's anticompetitive actions have led to investigations

19   by, at a minimum: (i) the U.S. Congress; (ii) the European Union; (iii) the State of California;

20   and (iv) the State of Washington.                           Accordingly, Plaintiff has ample reason to suspect

21   wrongdoing at Amazon, more than satisfying the credible basis standard necessary to justify the

22   inspection.

23
     1 True and correct copies of the Inspection Demand and proof of delivery are attached hereto as Exhibit A and B, respectively.
24
     COMPLAINT - 2
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 3 of 46




 1           1.6     On October 19, 2020, the Company's counsel responded to Plaintiff's Inspection

 2   Demand with a short perfunctory two-and-a-half-page rejection. The rejection letter did;

 3   however, state Amazon was willing to discuss making a production to Plaintiff.

 4           1.7     Over the next three months, Plaintiff attempted to reach a resolution with the

 5   Company.      Unfortunately, Amazon steadfastly insisted on including in a nondisclosure

 6   agreement draconian terms that would prevent Plaintiff from bringing certain of her claims

 7   derivatively and otherwise waiving her rights. Despite providing directly on point authority that

 8   Amazon's position was untenable and contrary to the law, it did not move. Further, Amazon

 9   never stated what documents it was willing to allow Plaintiff to inspect.

10           1.8     On February 1, 2021, Amazon stated that it would "follow up" with Plaintiff that

11   week about her Inspection Demand. Instead, she has been met with silence. It has now been

12   approximately six months since Plaintiff sent the Inspection Demand and she is apparently no

13   closer to reviewing the demanded books and records. Amazon's actions have effectively denied

14   Plaintiff her statutory rights.

15           1.9     In light of Amazon's effective refusal, Plaintiff now respectfully asks the Court

16   to order Amazon to produce the demanded books and records that she is entitled to review as a

17   stockholder of the Company.

18                                     II.   JURISDICTION AND VENUE

19           2.1     This Court retains general jurisdiction over each named defendant who is a

20   resident of Washington. Additionally, this Court has specific jurisdiction over each named

21   nonresident defendant because these defendants maintain sufficient minimum contacts with

22   Washington to render jurisdiction by this Court permissible under traditional notions of fair play

23

24
     COMPLAINT - 3
               Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 4 of 46




 1   and substantial justice. Amazon is headquartered in Washington.                Finally, exercising

 2   jurisdiction over any nonresident defendant is reasonable under these circumstances.

 3            2.2     Venue is proper in this Court because defendant Amazon maintains executive

 4   offices in this County, a substantial portion of the transactions and wrongs complained of

 5   herein, including the defendant's primary participation in the wrongful acts detailed herein

 6   occurred in this County, and defendant has received substantial compensation in this County by

 7   doing business here and engaging in numerous activities that had an effect in this County.

 8                                        III.    THE PARTIES

 9            3.1     Plaintiff Michele Rosati is an owner of Amazon's common stock.

10            3.2     Defendant Amazon is a Delaware corporation with principal executive offices

11   located at 410 Terry Avenue North, Seattle, Washington.

12      IV.         THE COMPANY'S UNAUTHORIZED COLLECTION OF INDIVIDUALS'
                             INFORMATION VIOLATES THE LAW
13
     Biometrics and Facial Recognition Technology
14
              4.1     Biometrics is the technical term for measurements used to identify people's
15
     unique physical characteristics. Examples of biometric identifiers include an individual's DNA,
16
     fingerprints, irises or retinas, voiceprints, and facial geometry. The uniqueness and potential
17
     permanence of biometric identifiers present an advantage for businesses to accurately identify
18
     and distinguish individuals.     Businesses presently use biometrics in a wide variety of
19
     applications, including data collection.
20
              4.2     One technological application of biometrics is facial recognition software.
21
     Facial recognition software uses biometrics to map facial features from a photograph or video.
22
     In particular, the software uses an algorithm that calculates a unique digital representation of the
23
     face based on the geometric relationship of a person's facial features (such as the distance
24
     COMPLAINT - 4
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 5 of 46




 1   between their eyes, ears, and nose), creating a face signature or map. The software then

 2   compares the information with a database of known faces to find a match.

 3          4.3      Facial recognition technology has seen steady improvement over the past decade.

 4   Lower costs and increased accuracy have allowed companies such as Amazon to deploy

 5   increasingly sophisticated facial recognition software in their applications.     However, this

 6   increased sophistication has raised serious privacy concerns.       Biometrics present potential

 7   privacy threats to the individual if compromised, such as a heightened risk for identity theft.

 8   During a U.S. Senate hearing in 2012 on the use of facial recognition technology, Senator Al

 9   Franken noted that "[o]nce someone has your faceprint, they can get your name, they can find

10   your social networking account, and they can find and track you in the street, in the stores that

11   you visit, the Government buildings you enter, and the photos your friends post online." He

12   added, "facial recognition technology can allow others to access all of that information from a

13   distance, without your knowledge and in about as much time as it takes to snap a photo."

14   Faceprints can even be used to identify protesters at political rallies and "target them for

15   selective jailing and prosecution, stifling their First Amendment rights."

16          4.4      The U.S. Federal Trade Commission ("FTC") has also noted the public's

17   concerns over privacy in social networks that "databases of photos or biometric data may be

18   susceptible to breaches and hacking."      The FTC urged companies using facial recognition

19   technology to ask for consent before collecting biometric information from a photo. In its best

20   practices guidelines, the FTC addressed social networks in particular, stating, "before using

21   facial recognition to identify an individual it could not otherwise identify, the company should

22   obtain the affirmative express consent of the individual in the image."

23   ///

24
     COMPLAINT - 5
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 6 of 46




 1   The Illinois BIPA

 2          4.5      In 2008, the Illinois General Assembly enacted the Illinois BIPA to enhance the

 3   state's "limited State law regulating the collection, use, safeguarding, and storage of

 4   biometrics[.]" 740 Ill. Comp. Stat. §14/5(e). BIPA defines a "biometric identifier" as including

 5   a "scan of hand or face geometry." 740 Ill. Comp. Stat. §14/10. The legislature noted that

 6   "[b]iometrics are unlike other unique identifiers that are used to access finances or other

 7   sensitive information," because while social security numbers can be changed if compromised,

 8   biometric data are "biologically unique to the individual," and "once compromised, the

 9   individual has no recourse, is at heightened risk for identity theft, and is likely to withdraw from

10   biometric-facilitated transactions." 740 Ill. Comp. Stat. §14/5(c).

11          4.6      Under BIPA, companies must have a public, written policy establishing a

12   retention schedule for biometric identifiers and information and guidelines for their permanent

13   destruction. Moreover, a company may not collect or otherwise obtain a person or a customer's

14   biometric identifier or biometric information without informing the subject in writing and

15   securing a written release. Nor may a company profit from an individual's biometric identifiers

16   and information. In particular, section 14/15(a)-(c) of BIPA provides:

17          a)      A private entity in possession of biometric identifiers or biometric
            information must develop a written policy, made available to the public,
18          establishing a retention schedule and guidelines for permanently destroying
            biometric identifiers and biometric information when the initial purpose for
19          collecting or obtaining such identifiers or information has been satisfied or within
            3 years of the individual's last interaction with the private entity, whichever
20          occurs first. Absent a valid warrant or subpoena issued by a court of competent
            jurisdiction, a private entity in possession of biometric identifiers or biometric
21          information must comply with its established retention schedule and destruction
            guidelines.
22
            b)     No private entity may collect, capture, purchase, receive through trade, or
23          otherwise obtain a person's or a customer's biometric identifier or biometric
            information, unless it first:
24
     COMPLAINT - 6
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 7 of 46




 1
                  1) informs the subject or the subject's legally authorized representative in
 2                   writing that a biometric identifier or biometric information is being
                     collected or stored;
 3
                  2) informs the subject or the subject's legally authorized representative in
 4                   writing of the specific purpose and length of term for which a biometric
                     identifier or biometric information is being collected, stored, and used; and
 5
                  3) receives a written release executed by the subject of the biometric
 6                   identifier or biometric information or the subject's legally authorized
                     representative.
 7
            c)     No private entity in possession of a biometric identifier or biometric
 8          information may sell, lease, trade, or otherwise profit from a person's or a
            customer's biometric identifier or biometric information.
 9
     The Gender Shades Study
10
            4.7      Facial recognition software algorithms that are trained with biased data can result
11
     in algorithmic discrimination. 2 This, in turn, can lead to facial recognition products that are less
12
     effective at identifying certain types of faces. For example, an algorithm trained on dataset that
13
     underrepresents a group or subgroup (such as women or people of color) will have a higher rate
14
     of error in identifying members of those groups or subgroups.
15
            4.8      In or around February 2018, researchers from the Massachusetts Institute of
16
     Technology and Microsoft Research released the Gender Shades study. In Gender Shades, the
17
     researchers analyzed three commercial facial recognition products and focused on each
18
     product's ability to accurately identify gender. They noted that prior studies had shown that
19
     "machine learning algorithms can discriminate based on classes like race and gender.
20

21

22   2
       See Buolamwini and Gebru, Gender Shades: Intersectional Accuracy Disparities in
     Commercial Gender Classification, Proceedings of Mach. Learning Research 81:1-15, at 1
23   (2018), http://proceedings.mlr.press/v81/buolamwini18a/buolamwini18a .pdf ("Gender
     Shades").
24
     COMPLAINT - 7
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 8 of 46




 1          4.9      The Gender Shades study determined that each product more accurately

 2   classified males than females, and light-skinned individuals than dark-skinned individuals. One

 3   product's error rate for classifying dark-skinned females was as high as 20.8%. The researchers

 4   concluded that "most improvement is needed on darker females specifically. More broadly, the

 5   error gaps between male and female classification along with lighter and darker classification

 6   should be closed."

 7          4.10     In a follow up to Gender Shades, researchers examined the accuracy of

 8   Amazon's Rekognition biometric facial technology as compared to the technologies examined

 9   in the original study. The updated study found that Rekognition had an error rate of 31.37% for

10   identifying dark-skinned females, as opposed to an error rate of 0% with respect to identifying

11   light-skinned males. 3

12          4.11     In recent years, an "arms race" has developed amongst for-profit companies

13   seeking to become market leaders in the facial recognition arena. Critical to winning this battle

14   has been the ability to claim a low identification error rate, in particular for these companies to

15   herald the accuracy of their products, especially for identifying women and people of color.

16   Flickr and IBM's Collection of Biometric Identifiers and Information

17          4.12     Flickr, previously owned by Yahoo! Inc., is a photo-sharing website that had

18   access to over 100 million photographs posted by its users. In or around 2014, Flickr compiled

19   these photographs into a single dataset (the "Flickr Dataset"), and made it publicly available.

20   However, Flickr did not inform or receive the consent of the individuals who uploaded the

21

22   3
      See Raji and Buolamwini, Actionable Auditing: Investigating the Impact of Publicly Naming
     Biased Performance Results of Commercial AI Products, Ass'n for the Advancement of
23   Artificial Intelligence (2019), https://dam-prod.media.mit.edu/x/2019/01/24/AIES-
     19_paper_223.pdf.
24
     COMPLAINT - 8
                  Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 9 of 46




 1   photographs or those who appeared in the photographs. Notably, the Flickr Dataset contained

 2   images of Illinois citizens and residents.

 3           4.13     In the wake of the publication of the Gender Shades study, companies felt

 4   pressured to improve their accuracy of their facial recognition products and reduce the bias

 5   therein. In or around January 2019, IBM announced the release of its Diversity in Facesa

 6   new dataset consisting of one million images culled from the Flickr Datasetfor the purpose of

 7   improving the ability of facial recognition systems to fairly and accurately identify all
 8   individuals (the "Diversity in Faces Dataset."). 4
 9           4.14     In creating the Diversity in Faces Dataset, IBM scanned the facial geometry of
10   each image and created a "comprehensive set of annotations of intrinsic facial features that
11   includes craniofacial distances, areas and ratios, facial symmetry and contrast, skin color, age
12   and gender predictions, subjective annotations, and pose and resolution." Notably, IBM did not
13   seek or receive permission from those who uploaded their photographs to Flickr to include their
14   images in the Diversity in Faces Dataset, let alone to perform scans of their facial geometries or
15   obtain or profit from their biometric identifiers and information. In or around April 2019, IBM
16   published a research report describing its Diversity in Faces Dataset and making clear that the
17   dataset contained the biometric identifiers and information of each individual who appeared
18   therein. 5

19

20   4
       See John R. Smith, IBM Research Releases "Diversity in Faces" Dataset to Advance Study of
21   Fairness in Facial Recognition Systems, IBM (Jan. 29, 2019), https://www.ibm.com/blogs/
     research/2019/01/diversity-in-faces/.
22   5
      Michele Merler, et al., Diversity in Faces, IBM Research AI (Apr. 10, 2019),
     https://arxiv.org/pdf/1901.10436.pdf.
23

24
     COMPLAINT - 9
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 10 of 46




 1          4.15    In addition, IBM made the Diversity in Faces Dataset available to other for-profit

 2   companies that developed, produced, marketed, sold, or otherwise used facial recognition

 3   products and technologies in connection with their businesses. Once granted access by IBM,

 4   the company seeking access had to download the Diversity in Faces Dataset through a link

 5   provided by IBM.      This downloaded information included the biometric identifiers and

 6   information extracted from each photograph in the dataset, and links to each photograph on

 7   Flickr. From the Flickr links, the companies were able to identify the Flickr user who uploaded

 8   the photograph to Flickr, that user's homepage and other posted material, and each photograph's

 9   metadata, including any available geo-tags relating to where the photograph was taken or

10   uploaded.

11   Amazon Collects and Stores Biometric Data from Its Users

12          4.16    Amazon's core facial recognition product is Rekognition, which launched in

13   November 2016. Rekognition allows users to match new images of faces with existing, known

14   facial images "based on their visual geometry, including the relationship between the eyes, nose,

15   brow, mouth, and other facial features." Rekognition is a cornerstone of many of Amazon's

16   largest consumer products and services, including its photo platform, Amazon Photosits smart

17   home systems and cameras, and its virtual assistant technology, Alexa.

18          4.17    Amazon is also the largest provider of facial recognition technology to law

19   enforcement agencies. The Company has marketed its Rekognition software to agencies such

20   as the U.S. Immigration and Customs Enforcement and the Federal Bureau of Investigation, to

21   monitor individuals they consider "people of interest." Amazon has also partnered with more

22   than 1,300 law enforcement agencies, allowing them to use footage from their Ring home

23   security cameras in criminal investigations. Amazon has expanded these efforts marketing their

24
     COMPLAINT - 10
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 11 of 46




 1   facial recognition software to government agencies despite warnings from consumers,

 2   employees, members of Congress, and stockholders.

 3          4.18    In July 2018, the American Civil Liberties Union of Northern California

 4   ("ACLU") published the results of a study it conducted regarding Rekognition's accuracy. 6

 5   According to the study, Rekognition incorrectly matched twenty-eight members of the U.S.

 6   Congress to people who had been arrested for a crime. The false matches disproportionately

 7   involved people of color. That summer, nearly seventy civil rights and research organizations

 8   wrote a letter to Amazon's Chief Executive Officer, Jeffrey P. Bezos ("Bezos"), demanding that

 9   Amazon stop providing facial recognition technology to governments. In their letter, they

10   called the Company to "stand up for civil rights and civil liberties," stating "Rekognition is a

11   powerful surveillance system readily available to violate rights and target communities of

12   color." Amazon's own employees demanded the Company to stop selling its Rekognition facial

13   recognition software to law enforcement, citing concerns over the "unique threat to civil rights

14   and especially to the immigrants and people of color under attack by [President Donald J.

15   Trump's] administration." 7

16          4.19    Seeking to improve the accuracy of its facial recognition products and

17   technologies, Amazon allegedly obtained IBM's Diversity in Faces Dataset after IBM made it

18   available to for-profit companies in early 2019. To do so, Amazon used the links provided by

19   IBM to download or otherwise obtain from the Flickr Dataset each photograph in order to

20
     6
       Jacob Snow, Amazon's Face Recognition Falsely Matched 28 Members of Congress with
21
     Mugshots, ACLU.org (July 26, 2018), https://www.aclu.org/blog/privacy-
     technology/surveillance-technologies/amazons-face-recognition-falsely-matched-28.
22
     7
       Kate Conger, Amazon Workers Demand Jeff Bezos Cancel Face Recognition Contracts with
23   Law Enforcement, GIZMODO (June 21, 2018), https://gizmodo.com/amazon-workers-demand-
     jeff-bezos-cancel-face-recognitio-1827037509.
24
     COMPLAINT - 11
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 12 of 46




 1   associate the biometric identifiers and information provided by IBM with the actual

 2   photographs to which the biometric data related. Amazon's collection and use of the Diversity

 3   in Faces Dataset allowed it to profit from such data by allowing Amazon to improve the

 4   effectiveness of its own facial recognition technology and products.

 5   Amazon's Collection and Storing of Biometric Data Violates BIPA

 6          4.20    In direct violation of BIPA, the Company stored its users' biometric information

 7   without informing them or securing their written consent. The Company has also failed to

 8   develop a written policy, made available to the public, establishing a retention schedule and

 9   guidelines for users to permanently destroy biometric identifiers when the initial purpose for

10   collection has been satisfied. As such, the Company has violated the express language of BIPA.

11          4.21    These violations have exposed the Company to substantial harm. On July 14,

12   2020, a federal consumer class action lawsuit was filed on behalf of Amazon users in the U.S.

13   District Court for the Western District of Washington alleging that Amazon unlawfully obtained

14   and stored their biometrics information and identifiers (the "Consumer Class Action"). The

15   Consumer Class Action asserted causes of action under section 14/15(b)-(c) of Chapter 740 of

16   the Illinois Compiled Statutes. Specifically, the plaintiffs asserted that Amazon never informed

17   them, by written notice or otherwise, that Amazon collected, stored, and used their biometric

18   identifiers and information, or of the specific purpose and length of term for which their

19   biometric identifiers were being collected, stored, and used. Nevertheless, when the plaintiffs

20   uploaded photos to their accounts, Amazon extracted from those photos their biometric

21   identifiers and stored them in its databases.

22   ///

23   ///

24
     COMPLAINT - 12
               Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 13 of 46




 1            4.22    In a similar action concerning BIPA violations, Facebook, Inc. had to pay $650

 2   million to settle the matter. 8

 3                   V.     THE COMPANY'S ANTICOMPETITIVE PRACTICES

 4            5.1     Plaintiff is also seeking to investigate whether Amazon's fiduciaries authorized

 5   or allowed the Company to engage in anticompetitive practices, leading to U.S. and

 6   international regulatory scrutiny. Amazon is one of the world's largest online marketplaces.

 7   Amazon has a dual role as an online platform: it sells products on its website as a retailer and

 8   also provides a marketplace where independent sellers can sell products directly to consumers.

 9   No other U.S. retailer operates a marketplace even close to the size of Amazon's. Over the past

10   few years, Amazon's market share in U.S. online commerce has increased to about 40%, which

11   is about seven times more than the next competitor.

12            5.2     The Company makes and sells its own products to compete with brand names on

13   its own platform. Amazon's private-label business encompasses more than forty-five brands.

14            5.3     The Company currently faces significant regulatory inquiries into its practices,

15   specifically over whether it unfairly uses its size and platform against competitors and other

16   sellers on its site. Amazon disputes that it abuses its power and size.

17   The European Union Investigates the Company's Anticompetitive Practices

18            5.4     In or around September 2018, the European Union's ("EU") top antitrust

19   enforcer, the European Commission, began examining whether Amazon abused its dual role as

20   a seller of its own products and a marketplace operator. 9 The European Commission also

21
     8
         Patel v. Facebook, Inc., No. 3:15-cv-03747 (N.D. Cal.)
22   9
       This fact-finding mission stems from the European Commission's e-commerce sector inquiry
23   into business practices that may restrict competition, beginning in May 2015. The European
     Commission published its findings from the initial inquiry in May 2017.
24
     COMPLAINT - 13
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 14 of 46




 1   examined whether the Company was gaining a competitive advantage from the data it gathers

 2   on third-party sellers, as Amazon continuously collects data about sellers' activity on its

 3   platform.

 4          5.5    In September 2019, the European Commission opened a formal antitrust

 5   investigation to assess whether Amazon's use of sensitive data from independent sellers on its

 6   marketplace breached EU competition rules.         The EU has strict competition rules on

 7   anticompetitive agreements between companies and on the abuse of a dominant position.

 8   Commissioner Margrethe Vestager, in charge of competition policy, stated:

 9          European consumers are increasingly shopping online. E-commerce has boosted
            retail competition and brought more choice and better prices. We need to ensure
10          that large online platforms don't eliminate these benefits through anti-competitive
            behaviour. I have therefore decided to take a very close look at Amazon's
11          business practices and its dual role as marketplace and retailer, to assess its
            compliance with EU competition rules.
12
            5.6    As part of its investigation, the European Commission looked into the standard
13
     agreements between Amazon and marketplace sellers, which allow Amazon's retail business to
14
     analyze and use third-party seller data. In particular, the European Commission focused on
15
     whether and how the use of accumulated marketplace seller data by Amazon as a retailer affects
16
     competition. Based on the European Commission's preliminary fact-finding, Amazon appeared
17
     to use competitively sensitive information about marketplace sellers, their products, and
18
     transactions on the marketplace.
19
            5.7    Recently, reports have surfaced that Amazon faces EU antitrust charges over its
20
     use of third-party seller data. 10 The charges will reportedly accuse Amazon of using data
21

22   10
        See Jon Porter, Amazon Reportedly Faces EU Antitrust Charges over Use of Third-Party
     Seller Data, The Verge (June 11, 2020),
23   https://www.theverge.com/2020/6/11/21287672/amazon-european-union-antitrust-charges-
     third-party-seller-data.
24
     COMPLAINT - 14
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 15 of 46




 1   gathered from sellers on its marketplace to compete against them. Notably, Commissioner

 2   Vestager has previously fined major U.S. tech giants, including Google, Qualcomm, and

 3   Facebook, for their anticompetitive practices in Europe.

 4   The Wall Street Journal Exposes Amazon's Improper Use of Third-Party Seller Data

 5          5.8     On April 23, 2020, the Wall Street Journal (the "WSJ") published an article titled

 6   "Amazon Scooped Up Data from Its Own Sellers to Launch Competing Products." The article

 7   described how the Company used data about independent sellers on its platform to develop

 8   competing products, in violation of its own policies. Such proprietary information can help

 9   Amazon decide how to price an item, which features to copy, or whether to enter a product

10   segment based on its earning potential.

11          5.9     The Company has claimed publicly that "we strictly prohibit our employees from

12   using nonpublic, seller-specific data to determine which private label products to launch."

13   Further, Amazon's associate general counsel has told Congress, "[w]e don't use individual seller

14   data directly to compete" with businesses on the Company's platform.

15          5.10    In violation of these internal policies, however, the Company's employees used

16   the collected proprietary information for Amazon's own benefit. Although Amazon has stated it

17   has restrictions in place to keep its private-label executives from accessing data on specific

18   sellers in its marketplace, former employees admitted those rules were not uniformly enforced.

19   In fact, according to some former employees, using such data was a common practice that was

20   discussed openly in meetings they attended. Former executives said they were told frequently

21   by management that Amazon brands should make up more than 10% of retail sales by 2022.

22   Managers of private-label product categories were told to create $1 billion businesses for their

23   segments.

24
     COMPLAINT - 15
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 16 of 46




 1          5.11   According to the WSJ, Company employees used the third-party sellers' data to

 2   launch and benefit Amazon products. Some executives used proprietary information to research

 3   best-selling items they might want to compete against. If access was restricted, managers would

 4   ask an Amazon business analyst to create reports featuring the information.

 5          5.12   For instance, Amazon's employees accessed documents and data about a best-

 6   selling car-trunk organizer sold by a third-party vendor called Fortem. Fortem is a four-person,

 7   Brooklyn-based company. Fortem launched its trunk organizer on Amazon's marketplace in

 8   March 2016, and it eventually became the No. 1 seller in the category on Amazon. The

 9   Company's report on Fortem, provided to the WSJ by an Amazon employee, included detailed

10   information about Fortem's finances and operations, including total sales, how much the vendor

11   paid Amazon for marketing and shipping, and how much Amazon made on each sale. Fortem

12   accounted for 99.95% of the total sales on Amazon for the trunk organizer for the period the

13   documents cover, the data indicated. The data in the Fortem report showed the product's

14   average selling price during the preceding twelve months was approximately $25, that Fortem

15   had sold more than $800,000 worth in the period specified, and that each item generated nearly

16   $4 in profit for Amazon. The report also detailed how much Fortem spent on advertising per

17   unit and the cost to ship each trunk organizer. By knowing Amazon's profit-per-unit on the

18   third-party item, Amazon's executives could ensure that prospective manufacturers could

19   deliver a higher margin on an Amazon-branded competitor product before committing to it.

20          5.13   In October 2019, Amazon launched three trunk organizers similar to Fortem's

21   under its AmazonBasics private-label brand.

22          5.14   According to the WSJ's source at Amazon, pulling data on competitors, even

23   individual sellers, was "standard operating procedure" when making private-label products such

24
     COMPLAINT - 16
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 17 of 46




 1   as electronics, suitcases, sporting goods, or other lines.     Such reports were pulled before

 2   Amazon's private label decided to enter a product line, the person said.

 3   Congress Investigates the Company's Anticompetitive Practices

 4          5.15    In the wake of the WSJ article, on May 1, 2020, the U.S. House of

 5   Representatives sent a letter to Bezos seeking to investigate whether Amazon's previous

 6   statements made to the House Judiciary Committee (the "House Committee") about the

 7   Company's business practices were misleading or possibly criminally false or perjurious.

 8   Specifically, at a hearing on July 16, 2019, Amazon's Associate General Counsel Nate Sutton

 9   stated, "we do not use any seller data to compete with them." Additionally, Mr. Sutton testified,

10   "we do not use their individual data when we're making decisions to launch private brands."

11   Amazon has also submitted numerous written responses to the same effect to the House

12   Committee.

13          5.16    Amazon responded to the WSJ report by describing its employees' conduct as a

14   violation of its formal policy against the use of nonpublic, individual seller data. The House

15   Committee, however, noted that the WSJ article "rais[ed] questions about whether executives

16   implicitly encouraged or approved of this conduct even if it violated formal company policy."

17          5.17    The House Committee also noted that other investigative journalists, as well as

18   preliminary findings of the European Commission, bolstered the allegations. If true, these

19   allegations contradict the previous testimony and written responses that Amazon submitted to

20   the House Committee.

21          5.18    On July 29, 2020, Bezos testified before members of the House Committee in a

22   hearing on "Online Platforms and Market Power," but he said little to assuage concerns that

23   Amazon's grip on online retail gives it the power to make or break small merchants. Much of

24
     COMPLAINT - 17
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 18 of 46




 1   the questioning for Bezos focused on how Amazon competes against, and profits from, the 1.7

 2   million small- and mid-sized merchants who sell products on its digital platform. One concern

 3   was Amazon's use of data from its own merchants to help inform what products to develop

 4   under its own private-label brands. As described herein, Amazon counsel's earlier statements to

 5   Congress concerning the use of data directly contradicted the investigative report of the WSJ.

 6          5.19    During the hearing, Bezos stated the Company's investigation into the violations

 7   outlined in the WSJ report was ongoing.            Thus, the concern over these potentially

 8   anticompetitive practices remains unsettled. In response, U.S. Representative Pramila Jayapal

 9   emphasized the House Committee's concerns: "So you might allow third-party sellers onto your

10   platform. But if you're monitoring the data to make sure that they're never going to get big

11   enough that they can compete with you, that is the concern that the committee has."

12          5.20    The House Committee also questioned Bezos on the increasing cut of sales that

13   Amazon takes from small merchants. According to a recent study by the Institute for Local

14   Self-Reliance ("ILSR")—a nonprofit that advocates for a strong economy built on independent

15   businesses versus giant corporations—Amazon kept an average of 30% in fees in 2019 of each

16   sale made by an independent seller. 11 That number was up from 19% just five years earlier,

17   according to the ILSR estimates. Bezos defended these increases by stating that Amazon

18   provides value to merchants in exchange for these fees by way of advertising. Bezos, however,

19   left open the question of whether small businesses on Amazon can be successful without giving

20   the Company a larger cut of their earnings.

21

22
     11
       Shay Mitchell, et al., Amazon's Monopoly Tollbooth, Inst. for Local Self Reliance (July 28,
23
     2020), https://ilsr.org/amazons_tollbooth/.
24
     COMPLAINT - 18
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 19 of 46




 1          5.21    In addition, the House Committee questioned the frequency with which the

 2   Company changes its policies in ways that can make or break merchants' businesses, essentially

 3   overnight. One Congress member told Bezos the story of a textbook seller on Amazon who

 4   says her business was kicked off of the platform without notice or explanation after her business

 5   had grown large.      Several independent sellers have complained about similar arbitrary

 6   suspensions by Amazon.

 7          5.22    That same week, the House Committee published e-mails confirming the

 8   Company's aggressive price-cutting practices designed to undercut an emerging rival. 12

 9   Specifically, Amazon rival Quidsi had gained traction in or around 2009 with a site called

10   Diapers.com that sold baby supplies. Amazon did not start selling diapers until a year after

11   Diapers.com did because, at the time, diapers were seen as too bulky and low margin to be

12   delivered profitably. Quidsi, however, was able to optimize its operations to allow it to get

13   cheaper and faster ground-shipping rates than Amazon. In response to Quidsi's growth, the

14   Company launched a price war, and then purchased Quidsi.

15          5.23    E-mails confirm that Quidsi's growth attracted the attention of Amazon

16   executives. One Amazon executive wrote in an e-mail obtained by the House Committee:

17   "They are our biggest competitor in the diaper space. ... They keep the pressure on pricing on

18   us. They apparently have lower fulfillment costs than we have." The executive added, "we need

19   to match pricing on these guys no matter the cost." By 2010, Quidsi had reached $300 million

20   in revenue.

21

22
     12
       See Timothy Lee, Emails Detail Amazon's Plan to Crush a Startup Rival with Price Cuts,
23   ArsTechnica (July 30, 2020), https://arstechnica.com/tech-policy/2020/07/emails-detail-
     amazons-plan-to-crush-a-startup-rival-with-price-cuts/.
24
     COMPLAINT - 19
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 20 of 46




 1          5.24    In June 2010, Quidsi announced the launch of a new siteSoap.com. On June

 2   8, Bezos sent an e-mail to his executives soliciting their thoughts on the rival. One executive

 3   responded, "Given diapers.com's strength and competencies, soap.com is our most significant

 4   short-term competitor in the [health and personal care] space." The executive added, "[w]e

 5   have already initiated a more aggressive 'plan to win' against diapers.com in the diaper/baby

 6   space." In addition to offering "market leading pricing on diapers," Amazon was preparing to

 7   launch a new "Amazon Mom" program that offered parents deeper discounts on diapers and

 8   related products if customers signed up for a subscription.

 9          5.25    Due to the deep discounts, Amazon experienced substantial losses from its price

10   war with Quidsi. During the hearing, one Congress member stated that internal documents

11   obtained by the House Committee showed Amazon losing $200 million in a single month from

12   diaper products.   Yet, in the released e-mails, Amazon's executives specifically listed the

13   Amazon Mom rollout as part of Amazon's "aggressive 'plan to win' against diapers.com,"

14   adding, "to the extent this plan undercuts the core diapers business for diapers.com, it will slow

15   the adoption of soap.com." An internal e-mail in September 2010, discussed the price cuts

16   Quidsi was forced to make to compete with the new Amazon Mom discounts. "They expect to

17   lose lots of money in the next few yrs," wrote Amazon executive Peter Krawiec. "This will

18   make it worse."

19          5.26    In November 2010, Quidsi reluctantly signed a merger agreement with Amazon.

20   Immediately after the acquisition, Amazon began raising its diaper prices. Indeed, one month

21   after it announced the acquisition of Quidsi, Amazon closed the Amazon Mom program to new

22   members. Then a few weeks later, as the FTC was giving the deal unexpectedly close scrutiny,

23

24
     COMPLAINT - 20
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 21 of 46




 1   Amazon reopened Amazon Mom, but with smaller discounts. In effect, Amazon had hiked

 2   diaper prices soon after its acquisition of Quidsi.

 3          5.27     The House Committee questioned whether Bezos had signed off on raising

 4   diaper prices after the acquisition. Bezos pled ignorance. "I don't remember that at all," he said.

 5   "We match competitive prices. I believe we followed diapers.com." Amazon shut Diapers.com

 6   down in 2017.

 7          5.28     Recently, California and Washington state investigators have reportedly started

 8   examining the Company's business practices in their states. 13 The inquiries will similarly focus

 9   on how Amazon treats third-party sellers in its online marketplace.

10         VI.     THE INSPECTION DEMAND AND RELATED COMMUNICATIONS

11          6.1      Plaintiff sent the Inspection Demand on September 18, 2020, which Plaintiff sent

12   under oath. Plaintiff enclosed with the Inspection Demand a copy of her recent brokerage

13   statement, appropriately redacted to remove sensitive information. Even with these appropriate

14   redactions, the brokerage statement clearly identified Plaintiff as an owner of the account and

15   listed Amazon as one of her holdings.

16          6.2      The Inspection Demand detailed the events described above and explained that

17   Plaintiff was investigating potential breaches of duty, corporate mismanagement, wrongdoing,

18   and unjust enrichment by fiduciaries of the Company. The Inspection Demand explained that

19   after reviewing the demanded books and records, Plaintiff would take appropriate action,

20   including potentially: (i) presenting a litigation demand to Amazon's Board; (ii) suggesting

21

22
     13
       See Weise and McCabe, Amazon Said to Be Under Scrutiny in 2 States for Abuse of Power,
23   N.Y. Times (June 12, 2020), https://www.nytimes.com/2020/06/12/technology/state-inquiry-
     antitrust-amazon.html.
24
     COMPLAINT - 21
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 22 of 46




 1   corporate governance reforms to the Board; or (iii) filing a derivative action in lieu of making a

 2   demand, if she deems such demand futile.

 3          6.3     Plaintiff demanded to inspect narrowly tailored categories of Amazon's books

 4   and records related to the Company's improper statements and possible mismanagement. In

 5   particular, the Inspection Demand sought:

 6          1. The Board books and records, including any minutes, resolutions, reports,
               presentations, or memoranda made, reviewed by, or provided to the Board,
 7             concerning:

 8                  a. the Company's biometrics identifier collection processes, including,
                       without limitation, its facial recognition software, from November 1,
 9                     2016 to the present;

10                  b. Rekognition, including, without limitation, the Company's use of the
                       Diversity in Faces Dataset, from November 1, 2016 to the present;
11
                    c. any laws concerning the collection or use of biometric information,
12                     including, without limitation, BIPA;

13                  d. the Company's collection and use of third-party seller data to develop
                       competing products;
14
                    e. Quidsi, from January 1, 2009 to November 8, 2010;
15
                    f. any investigation concerning anticompetitive conduct by the
16                     Company, including, but not limited to, the EU's investigation into the
                       Company's anticompetitive practices, Congress' investigation into the
17                     Company's anticompetitive practices; and California and Washington's
                       investigation into the Company's anticompetitive practices; and
18
                    g. the WSJ article published on October 23, 2020, titled "Amazon
19                     Scooped Up Data from Its Own Sellers to Launch Competing
                       Products."
20
            2. The communications to or from the Board concerning the topics in Demand
21             No. 1.

22          3. Books and records sufficient to identify all Company internal controls,
               policies, and procedures in place to ensure Amazon's financial standing are
23             adequately and timely reported to management and the Board.

24
     COMPLAINT - 22
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 23 of 46




 1          4. Books and records sufficient to identify all Company internal controls,
               policies, and procedures in place to ensure Amazon's compliance with privacy
 2             laws are adequately and timely reported to management and the Board.

 3          5. Books and records sufficient to identify all Company internal controls,
               policies, and procedures in place to ensure Amazon's compliance with
 4             antitrust laws are adequately and timely reported to management and the
               Board.
 5
            6. Books and records sufficient to determine director independence, including
 6             the books and records concerning any related-party transaction and any
               director independence questionnaires.
 7
            7. Documents provided in response to any other Section 220 demands
 8             investigating the same or similar matters identified in this demand.

 9          6.4     Amazon received the Inspection Demand on September 23, 2020.

10          6.5     Amazon responded to Plaintiff's Inspection Demand on October 19, 2020.

11   Amazon argued, briefly, in the letter that the Inspection Demand did not state a credible basis

12   and that Plaintiff's requests for inspection were overbroad. However, Amazon invited Plaintiff

13   to meet and confer with the Company to see if they could achieve a mutually agreeable

14   resolution.

15          6.6     Plaintiff accepted Amazon's offer and attempted to meet and confer with the

16   Company. However, Amazon never stated what books and records it was willing to produce.

17   Instead, it stated that Plaintiff had to agree to an exclusive forum that would limit the only

18   venue Plaintiff could use the requested books and records to Delaware.

19          6.7     Plaintiff rightfully balked at this draconian restriction. She pointed to on-point

20   case law that stated that an investor must be able to use the documents if he needs to intervene

21   in any other pending case, regardless of the jurisdiction, in order to protect his rights. Plaintiff

22   also referred Amazon to recent Delaware Supreme Court decisions that advised such use

23

24
     COMPLAINT - 23
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 24 of 46




 1   restrictions were improper outside of exceptional circumstances, which did not apply here. As

 2   pointed out by Plaintiff, Amazon did not even have an exclusive forum provision.

 3           6.8     Plaintiff and Amazon engaged in multiple meet and confers about this clause. At

 4   no point did Amazon ever offer to allow Plaintiff to inspect any set of books and records. Then,

 5   Amazon went silent. Now, nearly six months have passed since Plaintiff sent her demand and

 6   she still has not been able to review a single document.

 7           6.9     Accordingly, it is apparent that without Court intervention, Amazon will

 8   continue to refuse Plaintiff's right to inspection.

 9                                     VII.    CAUSE OF ACTION

10                          (Demand for Inspection Pursuant to Section 220)

11           7.1     Plaintiff incorporates by reference and realleges each and every allegation

12   contained above, as though fully set forth herein.

13           7.2     Plaintiff made a written demand upon Amazon for the inspection of the books,

14   records, and documents set forth in the Inspection Demand.

15           7.3     Plaintiff has complied fully with all requirements under Section 220 respecting

16   the form and manner of making a demand for inspection of Amazon's books, records, and

17   documents.

18           7.4     Plaintiff's Inspection Demand is for a proper purpose.

19           7.5     Amazon has not provided Plaintiff with access, or agreed to provide her with

20   access, to the demanded books and records.

21           7.6     By reason of the foregoing and pursuant to Section 220, Plaintiff is entitled to an

22   order permitting her to inspect and make copies of the books and records, as identified in the

23   Inspection Demand and herein.

24
     COMPLAINT - 24
             Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 25 of 46




 1                                   VIII. PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiff demands judgment in her favor and prays for relief as follows:

 3          A.      That the Court summarily order Amazon to produce to Plaintiff and/or her

 4   designees the books and records as detailed herein and in the Inspection Demand;

 5          B.      That the Court award Plaintiff her costs and expenses, including reasonable

 6   attorneys' fees, in connection with this Section 220 action; and

 7          C.      That Plaintiff be awarded such other and further relief as is just.

 8
            DATED this 18th day of March, 2021.
 9
                                                    STRITMATTER KESSLER KOEHLER MOORE
10

11                                                  /s/ Brad J. Moore
                                                    Brad J. Moore, WSBA #21802
12                                                  3600 15th Avenue West #300
                                                    Seattle, WA 98119
                                                    Telephone: (206) 448-1777
13                                                  Facsimile: (206) 728-2131
                                                    E-mail: brad@stritmatter.com
14
                                                    ROBBINS LLP
15                                                  Brian J. Robbins
                                                    Stephen J. Oddo
16                                                  Eric M. Carrino
                                                    5040 Shoreham Place
17                                                  San Diego, CA 92122
                                                    Telephone: (619) 525-3990
18                                                  Facsimile: (619) 525-3991
                                                    E-mail: brobbins@robbinsllp.com
19                                                           soddo@robbinsllp.com
                                                             ecarrino@robbinsllp.com
20                                                  Attorneys for Plaintiff

21

22

23

24
     COMPLAINT - 25
Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 26 of 46




       Exhibit A
            Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 27 of 46

                                                                                               5040 Shoreham Place

ROBBINS
-         LLP -
                                                                                               San Diego, CA 92122
                                                                                               619.525.3990 phone
                                                                                               619.525.3991 fax
                                                                                               www.robbinsllp.com

                                            September 22, 2020

    VIA FEDEX OVERNIGHT

    Jeffrey P. Bezos, Chairman and Chief Executive Officer
    AMAZON.COM, INC.
    410 Terry Avenue North
    Seattle, WA 98109-5210

           Re:     Amazon.com, Inc. Stockholder Inspection Demand

    Dear Mr. Bezos:

           We represent Michele Rosati, a stockholder of Amazon.com, Inc. ("Amazon" or the
    "Company"). We write on our client's behalf to demand that the Company permit Ms. Rosati,
    through her legal counsel, to inspect certain books and records of Amazon, pursuant to title 8,
    section 220 of the Delaware General Corporation Law Code ("Section 220"). Our client has
    authorized Robbins LLP to inspect the Company's books and records on her behalf.

             Ms. Rosati brings this demand for a proper purpose as required under Delaware law. Our
    client's proper purpose is to investigate potential corporate mismanagement, wrongdoing, and
    waste by fiduciaries of the Company, including the Board of Directors (the "Board") and executive
    officers of Amazon, in connection with the Company's violations of state privacy laws and its
    anticompetitive practices. Once our client has reviewed the requested information she will take
    appropriate action, including potentially: (i) presenting a litigation demand to the Board; (ii)
    suggesting corporate governance reforms; or (iii) filing a derivative action in lieu of making a
    litigation demand, if she deems such demand futile.

            THE COMPANY'S UNAUTHORIZED COLLECTION OF INDIVIDUALS'
                  INFORMATION VIOLATES STATE PRIVACY LAWS

    Biometrics and Facial Recognition Technology

            Biometrics is the technical term for measurements used to identify people's unique physical
    characteristics. Examples of biometric identifiers include an individual's DNA, fingerprints, irises
    or retinas, voiceprints, and facial geometry. The uniqueness and potential permanence of
    biometric identifiers present an advantage for businesses to accurately identify and distinguish
    individuals. Businesses presently use biometrics in a wide variety of applications, including data
    collection.

            One technological application of biometrics is facial recognition software. Facial
    recognition software uses biometrics to map facial features from a photograph or video. In
    particular, the software uses an algorithm that calculates a unique digital representation of the face
    based on the geometric relationship of a person's facial features (such as the distance between their
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 28 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 2


      eyes, ears, and nose), creating a face signature or map.         The software then compares the
      information with a database of known faces to find a match.

              Facial recognition technology has seen steady improvement over the past decade. Lower
      costs and increased accuracy have allowed companies such as Amazon to deploy increasingly
      sophisticated facial recognition software in their applications. However, this increased
      sophistication has raised serious privacy concerns. Biometrics present potential privacy threats to
      the individual if compromised, such as a heightened risk for identity theft. During a U.S. Senate
      hearing in 2012 on the use of facial recognition technology, Senator Al Franken noted that "[o]nce
      someone has your faceprint, they can get your name, they can find your social networking account,
      and they can find and track you in the street, in the stores that you visit, the Government buildings
      you enter, and the photos your friends post online." He added, "facial recognition technology can
      allow others to access all of that information from a distance, without your knowledge and in about
      as much time as it takes to snap a photo." Faceprints can even be used to identify protesters at
      political rallies and "target them for selective jailing and prosecution, stifling their First
      Amendment rights."

             The U.S. Federal Trade Commission ("FTC") has also noted the public's concerns over
      privacy in social networks that "databases of photos or biometric data may be susceptible to
      breaches and hacking." The FTC urged companies using facial recognition technology to ask for
      consent before collecting biometric information from a photo. In its best practices guidelines, the
      FTC addressed social networks in particular, stating, "before using facial recognition to identify
      an individual it could not otherwise identify, the company should obtain the affirmative express
      consent of the individual in the image."

      The Illinois Biometric Information Privacy Act

               In 2008, the Illinois General Assembly enacted the Illinois Biometric Information Privacy
      Act ("BIPA") to enhance the state's "limited State law regulating the collection, use, safeguarding,
      and storage of biometrics[.]" 740 Ill. Comp. Stat. §14/5(e). BIPA defines a "biometric identifier"
      as including a "scan of hand or face geometry." 740 Ill. Comp. Stat. §14/10. The legislature noted
      that "[b]iometrics are unlike other unique identifiers that are used to access finances or other
      sensitive information," because while social security numbers can be changed if compromised,
      biometric data are "biologically unique to the individual," and "once compromised, the individual
      has no recourse, is at heightened risk for identity theft, and is likely to withdraw from biometric-
      facilitated transactions." 740 Ill. Comp. Stat. §14/5(c).

              Under BIPA, companies must have a public, written policy establishing a retention
      schedule for biometric identifiers and information and guidelines for their permanent destruction.
      Moreover, a company may not collect or otherwise obtain a person or a customer's biometric
      identifier or biometric information without informing the subject in writing and securing a written
      release. Nor may a company profit from an individual's biometric identifiers and information. In
      particular, section 14/15(a)-(c) of BIPA provides:
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 29 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 3


             a)      A private entity in possession of biometric identifiers or biometric
             information must develop a written policy, made available to the public,
             establishing a retention schedule and guidelines for permanently destroying
             biometric identifiers and biometric information when the initial purpose for
             collecting or obtaining such identifiers or information has been satisfied or within
             3 years of the individual's last interaction with the private entity, whichever occurs
             first. Absent a valid warrant or subpoena issued by a court of competent
             jurisdiction, a private entity in possession of biometric identifiers or biometric
             information must comply with its established retention schedule and destruction
             guidelines.

             b)     No private entity may collect, capture, purchase, receive through trade, or
             otherwise obtain a person's or a customer's biometric identifier or biometric
             information, unless it first:

                 1) informs the subject or the subject's legally authorized representative in
                    writing that a biometric identifier or biometric information is being
                    collected or stored;

                 2) informs the subject or the subject's legally authorized representative in
                    writing of the specific purpose and length of term for which a biometric
                    identifier or biometric information is being collected, stored, and used; and

                 3) receives a written release executed by the subject of the biometric identifier
                    or biometric information or the subject's legally authorized representative.

             c)     No private entity in possession of a biometric identifier or biometric
             information may sell, lease, trade, or otherwise profit from a person's or a
             customer's biometric identifier or biometric information.

      The Gender Shades Study

              Facial recognition software algorithms that are trained with biased data can result in
      algorithmic discrimination. 1 This, in turn, can lead to facial recognition products that are less
      effective at identifying certain types of faces. For example, an algorithm trained on dataset that
      underrepresents a group or subgroup (such as women or people of color) will have a higher rate of
      error in identifying members of those groups or subgroups.

             In or around February 2018, researchers from the Massachusetts Institute of Technology
      and Microsoft Research released the Gender Shades study. In Gender Shades, the researchers
      analyzed three commercial facial recognition products and focused on each product's ability to

      1
       See Buolamwini and Gebru, Gender Shades: Intersectional Accuracy Disparities in Commercial
      Gender Classification, Proceedings of Mach. Learning Research 81:1-15, at 1 (2018),
      http://proceedings.mlr.press/v81/buolamwini18a/buolamwini18a .pdf ("Gender Shades").
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 30 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 4


      accurately identify gender. They noted that prior studies had shown that "machine learning
      algorithms can discriminate based on classes like race and gender."

              The Gender Shades study determined that each product more accurately classified males
      than females, and light-skinned individuals than dark-skinned individuals. One product's error rate
      for classifying dark-skinned females was as high as 20.8%. The researchers concluded that "most
      improvement is needed on darker females specifically. More broadly, the error gaps between male
      and female classification along with lighter and darker classification should be closed."

             In a follow up to Gender Shades, researchers examined the accuracy of Amazon's
      Rekognition biometric facial technology as compared to the technologies examined in the original
      study. The updated study found that Rekognition had an error rate of 31.37% for identifying dark-
      skinned females, as opposed to an error rate of 0% with respect to identifying light-skinned males. 2

              In recent years, an "arms race" has developed amongst for-profit companies seeking to
      become market leaders in the facial recognition arena. Critical to winning this battle has been the
      ability to claim a low identification error rate, in particular for these companies to herald the
      accuracy of their products, especially for identifying women and people of color.

      Flickr and IBM's Collection of Biometric Identifiers and Information

              Flickr, previously owned by Yahoo! Inc., is a photo-sharing website that had access to over
      100 million photographs posted by its users. In or around 2014, Flickr compiled these photographs
      into a single dataset (the "Flickr Dataset"), and made it publicly available. However, Flickr did
      not inform or receive the consent of the individuals who uploaded the photographs or those who
      appeared in the photographs. Notably, the Flickr Dataset contained images of Illinois citizens and
      residents.

              In the wake of the publication of the Gender Shades study, companies felt pressured to
      improve their accuracy of their facial recognition products and reduce the bias therein. In or
      around January 2019, International Business Machines Corporation ("IBM") announced the
      release of it Diversity in Facesa new dataset consisting of one million images culled from the
      Flickr Datasetfor the purpose of improving the ability of facial recognition systems to fairly and
      accurately identify all individuals (the "Diversity in Faces Dataset."). 3



      2
        See Raji and Buolamwini, Actionable Auditing: Investigating the Impact of Publicly Naming
      Biased Performance Results of Commercial AI Products, Ass'n for the Advancement of Artificial
      Intelligence (2019), https://dam-prod.media.mit.edu/x/2019/01/24/AIES-19_paper_223.pdf.
      3
        See John R. Smith, IBM Research Releases "Diversity in Faces" Dataset to Advance Study of
      Fairness in Facial Recognition Systems, IBM (Jan. 29, 2019), https://www.ibm.com/blogs/
      research/2019/01/diversity-in-faces/.
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 31 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 5


               In creating the Diversity in Faces Dataset, IBM scanned the facial geometry of each image
      and created a "comprehensive set of annotations of intrinsic facial features that includes
      craniofacial distances, areas and ratios, facial symmetry and contrast, skin color, age and gender
      predictions, subjective annotations, and pose and resolution." Notably, IBM did not seek or
      receive permission from those who uploaded their photographs to Flickr to include their images in
      the Diversity in Faces Dataset, let alone to perform scans of their facial geometries or obtain or
      profit from their biometric identifiers and information. In or around April 2019, IBM published a
      research report describing its Diversity in Faces Dataset and making clear that the dataset contained
      the biometric identifiers and information of each individual who appeared therein. 4

              In addition, IBM made the Diversity in Faces Dataset available to other for-profit
      companies that developed, produced, marketed, sold, or otherwise used facial recognition products
      and technologies in connection with their businesses. Once granted access by IBM, the company
      seeking access had to download the Diversity in Faces Dataset through a link provided by IBM.
      This downloaded information included the biometric identifiers and information extracted from
      each photograph in the dataset, and links to each photograph on Flickr. From the Flickr links, the
      companies were able to identify the Flickr user who uploaded the photograph to Flickr, that user's
      homepage and other posted material, and each photograph's metadata, including any available geo-
      tags relating to where the photograph was taken or uploaded.

      Amazon Collects and Stores Biometric Data from Its Users

             Amazon's core facial recognition product is Rekognition, which launched in November
      2016. Rekognition allows users to match new images of faces with existing, known facial images
      "based on their visual geometry, including the relationship between the eyes, nose, brow, mouth,
      and other facial features." Rekognition is a cornerstone of many of Amazon's largest consumer
      products and services, including its photo platform, Amazon Photosits smart home systems and
      cameras, and its virtual assistant technology, Alexa.

             Amazon is also the largest provider of facial recognition technology to law enforcement
      agencies. The Company has marketed its Rekognition software to agencies such as the U.S.
      Immigration and Customs Enforcement and the Federal Bureau of Investigation, to monitor
      individuals they consider "people of interest." Amazon has also partnered with more than 1,300
      law enforcement agencies, allowing them to use footage from their Ring home security cameras
      in criminal investigations. Amazon has expanded these efforts marketing their facial recognition
      software to government agencies despite warnings from consumers, employees, members of
      Congress, and stockholders.



      4
         Michele Merler, et al., Diversity in Faces, IBM Research AI (Apr. 10, 2019),
      https://arxiv.org/pdf/1901.10436.pdf.
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 32 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 6


              In July 2018, the American Civil Liberties Union of Northern California ("ACLU")
      published the results of a study it conducted regarding Rekognition's accuracy. 5 According to the
      study, Rekognition incorrectly matched twenty-eight members of the U.S. Congress to people who
      had been arrested for a crime. The false matches disproportionately involved people of color. That
      summer, nearly seventy civil rights and research organizations wrote a letter to Amazon's Chief
      Executive Officer, Jeffrey P. Bezos ("Bezos"), demanding that Amazon stop providing facial
      recognition technology to governments. In their letter, they called the Company to "stand up for
      civil rights and civil liberties," stating "Rekognition is a powerful surveillance system readily
      available to violate rights and target communities of color." Amazon's own employees demanded
      the Company to stop selling its Rekognition facial recognition software to law enforcement, citing
      concerns over the "unique threat to civil rights and especially to the immigrants and people of color
      under attack by [President Donald J. Trump's] administration." 6

              Seeking to improve the accuracy of its facial recognition products and technologies,
      Amazon allegedly obtained IBM's Diversity in Faces Dataset after IBM made it available to for-
      profit companies in early 2019. To do so, Amazon used the links provided by IBM to download
      or otherwise obtain from the Flickr Dataset each photograph in order to associate the biometric
      identifiers and information provided by IBM with the actual photographs to which the biometric
      data related. Amazon's collection and use of the Diversity in Faces Dataset allowed it to profit
      from such data by allowing Amazon to improve the effectiveness of its own facial recognition
      technology and products.

      Amazon's Collection and Storing of Biometric Data Violates BIPA

              In direct violation of BIPA, the Company stored its users' biometric information without
      informing them or securing their written consent. The Company has also failed to develop a
      written policy, made available to the public, establishing a retention schedule and guidelines for
      users to permanently destroy biometric identifiers when the initial purpose for collection has been
      satisfied. As such, the Company has violated the express language of BIPA.

              These violations have exposed the Company to substantial harm. On July 14, 2020, a
      federal consumer class action lawsuit was filed on behalf of Amazon users in the U.S. District
      Court for the Western District of Washington alleging that Amazon unlawfully obtained and stored
      their biometrics information and identifiers (the "Consumer Class Action"). The Consumer Class
      Action asserted causes of action under section 14/15(b)-(c) of Chapter 740 of the Illinois Compiled
      Statutes. Specifically, the plaintiffs asserted that Amazon never informed them, by written notice
      or otherwise, that Amazon collected, stored, and used their biometric identifiers and information,

      5
        Jacob Snow, Amazon's Face Recognition Falsely Matched 28 Members of Congress with
      Mugshots,      ACLU.org        (July    26,     2018),      https://www.aclu.org/blog/privacy-
      technology/surveillance-technologies/amazons-face-recognition-falsely-matched-28.
      6
       Kate Conger, Amazon Workers Demand Jeff Bezos Cancel Face Recognition Contracts with Law
      Enforcement, GIZMODO (June 21, 2018), https://gizmodo.com/amazon-workers-demand-jeff-
      bezos-cancel-face-recognitio-1827037509.
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 33 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 7


      or of the specific purpose and length of term for which their biometric identifiers were being
      collected, stored, and used. Nevertheless, when the plaintiffs uploaded photos to their accounts,
      Amazon extracted from those photos their biometric identifiers and stored them in its databases.

              Our client is concerned that Amazon's fiduciaries are responsible for violating state laws
      designed to protect individuals' biometric information and privacy. Our client is also concerned
      that the Company lacked adequate and effective internal controls over its privacy protection
      procedures before this revelation.

                         THE COMPANY'S ANTICOMPETITIVE PRACTICES
                               LEAD TO REGULATORY SCRUTINY

              Our client is also concerned that Amazon's fiduciaries have authorized or allowed the
      Company to engage in anticompetitive practices, leading to U.S. and international regulatory
      scrutiny. Amazon is one of the world's largest online marketplaces. Amazon has a dual role as an
      online platform: it sells products on its website as a retailer and also provides a marketplace where
      independent sellers can sell products directly to consumers. No other U.S. retailer operates a
      marketplace even close to the size of Amazon's. Over the past few years, Amazon's market share
      in U.S. online commerce has increased to about 40%, which is about seven times more than the
      next competitor.

             The Company makes and sells its own products to compete with brand names on its own
      platform. Amazon's private-label business encompasses more than forty-five brands. Those
      brands account for 1% of its $158 billion in annual retail sales, not counting Amazon's devices
      such as its Echo speakers, Kindle e-readers, and Ring doorbell cameras.

              Currently, the COVID-19 pandemic has enabled Amazon to position itself as a national
      resource capable of delivering needed goods to Americans sheltering in place, garnering it some
      goodwill in Washington, D.C. The Company continues, however, to face regulatory inquiries into
      its practices that predate the crisis, specifically over whether it unfairly uses its size and platform
      against competitors and other sellers on its site. Amazon disputes that it abuses its power and size.

      The European Union Investigates the Company's Anticompetitive Practices

            In or around September 2018, the European Union's ("EU") top antitrust enforcer, the
      European Commission, began examining whether Amazon abused its dual role as a seller of its
      own products and a marketplace operator. 7 The European Commission also examined whether
      the Company was gaining a competitive advantage from the data it gathers on third-party sellers,
      as Amazon continuously collects data about sellers' activity on its platform.


      7
       This fact-finding mission stems from the European Commission's e-commerce sector inquiry into
      business practices that may restrict competition, beginning in May 2015. The European
      Commission published its findings from the initial inquiry in May 2017.
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 34 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 8


              In September 2019, the European Commission opened a formal antitrust investigation to
      assess whether Amazon's use of sensitive data from independent sellers on its marketplace
      breached EU competition rules. EU has strict competition rules on anticompetitive agreements
      between companies and on the abuse of a dominant position. Commissioner Margrethe Vestager,
      in charge of competition policy, stated:

             European consumers are increasingly shopping online. E-commerce has boosted
             retail competition and brought more choice and better prices. We need to ensure
             that large online platforms don't eliminate these benefits through anti-competitive
             behaviour. I have therefore decided to take a very close look at Amazon's business
             practices and its dual role as marketplace and retailer, to assess its compliance with
             EU competition rules.

              As part of its investigation, the European Commission looked into the standard agreements
      between Amazon and marketplace sellers, which allow Amazon's retail business to analyze and
      use third-party seller data. In particular, the European Commission focused on whether and how
      the use of accumulated marketplace seller data by Amazon as a retailer affects competition. Based
      on the European Commission's preliminary fact-finding, Amazon appeared to use competitively
      sensitive information about marketplace sellers, their products, and transactions on the
      marketplace.

              Recently, reports have surfaced that Amazon faces EU antitrust charges over its use of
      third-party seller data. 8 The charges will reportedly accuse Amazon of using data gathered from
      sellers on its marketplace to compete against them. Notably, Commissioner Vestager has
      previously fined major U.S. tech giants, including Google, Qualcomm, and Facebook, for their
      anticompetitive practices in Europe.

      The Wall Street Journal Exposes Amazon's Improper Use of Third-Party Seller Data

               Amazon has a history of difficult relationships with independent sellers. While some of
      the issues have involved counterfeit goods or lack of pricing control on their products, some have
      expressed concern that Amazon uses data it accumulates through its platform to copy third-party
      sellers' products and siphon sales.

             On April 23, 2020, the Wall Street Journal (the "WSJ") published an article titled "Amazon
      Scooped Up Data from Its Own Sellers to Launch Competing Products." The article described
      how the Company used data about independent sellers on its platform to develop competing
      products, in violation of its own policies. Such proprietary information can help Amazon decide
      how to price an item, which features to copy, or whether to enter a product segment based on its
      earning potential.


      8
       See Jon Porter, Amazon Reportedly Faces EU Antitrust Charges over Use of Third-Party Seller
      Data, The Verge (June 11, 2020), https://www.theverge.com/2020/6/11/21287672/amazon-
      european-union-antitrust-charges-third-party-seller-data.
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 35 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 9


              Amazon "has long asserted, including to Congress, that when it makes and sells its own
      products, it doesn't use information it collects from the site's individual third-party sellers—data
      those sellers view as proprietary." In a written statement, Amazon also stated, "we strictly prohibit
      our employees from using nonpublic, seller-specific data to determine which private label products
      to launch." Further, Amazon's associate general counsel has told Congress, "[w]e don't use
      individual seller data directly to compete" with businesses on the Company's platform.

               In violation of these internal policies, however, the Company's employees used the
      collected proprietary information for Amazon's own benefit. Although Amazon has stated it has
      restrictions in place to keep its private-label executives from accessing data on specific sellers in
      its marketplace, former employees admitted those rules were not uniformly enforced. In fact,
      according to some former employees, using such data was a common practice that was discussed
      openly in meetings they attended. Former executives said they were told frequently by
      management that Amazon brands should make up more than 10% of retail sales by 2022.
      Managers of private-label product categories were told to create $1 billion businesses for their
      segments.

              According to the WSJ, Company employees used the third-party sellers' data to launch and
      benefit Amazon products. Some executives used proprietary information to research best-selling
      items they might want to compete against. If access was restricted, managers would ask an
      Amazon business analyst to create reports featuring the information.

              For instance, Amazon's employees accessed documents and data about a best-selling car-
      trunk organizer sold by a third-party vendor called Fortem. Fortem is a four-person, Brooklyn-
      based company. Fortem launched its trunk organizer on Amazon's marketplace in March 2016,
      and it eventually became the No. 1 seller in the category on Amazon. The Company's report on
      Fortem, provided to the WSJ by an Amazon employee, included detailed information about
      Fortem's finances and operations, including total sales, how much the vendor paid Amazon for
      marketing and shipping, and how much Amazon made on each sale. Fortem accounted for 99.95%
      of the total sales on Amazon for the trunk organizer for the period the documents cover, the data
      indicated. The data in the Fortem report showed the product's average selling price during the
      preceding twelve months was approximately $25, that Fortem had sold more than $800,000 worth
      in the period specified, and that each item generated nearly $4 in profit for Amazon. The report
      also detailed how much Fortem spent on advertising per unit and the cost to ship each trunk
      organizer. By knowing Amazon's profit-per-unit on the third-party item, Amazon's executives
      could ensure that prospective manufacturers could deliver a higher margin on an Amazon-branded
      competitor product before committing to it.

           In October 2019, Amazon launched three trunk organizers similar to Fortem's under its
      AmazonBasics private-label brand.

              According to the WSJ's source at Amazon, pulling data on competitors, even individual
      sellers, was "standard operating procedure" when making private-label products such as
      electronics, suitcases, sporting goods, or other lines. Such reports were pulled before Amazon's
      private label decided to enter a product line, the person said. Investment firm SunTrust Robinson
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 36 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 10


      Humphrey estimates Amazon is on track to post $31 billion in private-label sales by 2022, or
      nearly double competitor retailer Nordstrom Inc.'s 2019 revenues.

      Congress Investigates the Company's Anticompetitive Practices

               In the wake of the WSJ article, on May 1, 2020, the U.S. House of Representatives sent a
      letter to Bezos seeking to investigate whether Amazon's previous statements made to the House
      Judiciary Committee (the "House Committee") about the Company's business practices were
      misleading or possibly criminally false or perjurious. Specifically, at a hearing on July 16, 2019,
      Amazon's Associate General Counsel Nate Sutton stated "we do not use any seller data to compete
      with them." Additionally, Mr. Sutton testified, "[W]e do not use their individual data when we're
      making decisions to launch private brands." Amazon has also submitted numerous written
      responses to the same effect to the House Committee.

               Amazon responded to the WSJ report by describing its employees' conduct as a violation
      of its formal policy against the use of nonpublic, individual seller data. The House Committee,
      however, noted that the WSJ article "rais[ed] questions about whether executives implicitly
      encouraged or approved of this conduct even if it violated formal company policy."

             The House Committee also noted that other investigative journalists, as well as preliminary
      findings of the European Commission, bolstered the allegations. If true, these allegations
      contradict the previous testimony and written responses that Amazon submitted to the House
      Committee.

              On July 29, 2020, Bezos testified before members of the House Committee in a hearing on
      "Online Platforms and Market Power," but he said little to assuage concerns that Amazon's grip
      on online retail gives it the power to make or break small merchants. Much of the questioning for
      Bezos focused on how Amazon competes against, and profits from, the 1.7 million small- and mid-
      sized merchants who sell products on its digital platform. One concern was Amazon's use of data
      from its own merchants to help inform what products to develop under its own private-label brands.
      As described herein, Amazon counsel's earlier statements to Congress concerning the use of data
      directly contradicted the investigative report of the WSJ.

              During the hearing, Bezos stated the Company's investigation into the violations outlined
      in the WSJ report was ongoing. Thus, the concern over these potentially anticompetitive practices
      remains unsettled. In response, U.S. Representative Pramila Jayapal emphasized the House
      Committee's concerns: "So you might allow third-party sellers onto your platform. But if you're
      monitoring the data to make sure that they're never going to get big enough that they can compete
      with you, that is the concern that the committee has."

              The House Committee also questioned Bezos on the increasing cut of sales that Amazon
      takes from small merchants. According to a recent study by the Institute for Local Self-Reliance
      ("ILSR")—a nonprofit that advocates for a strong economy built on independent businesses versus
      giant corporations—Amazon kept an average of 30% in fees in 2019 of each sale made by an
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 37 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 11


      independent seller. 9 That number was up from 19% just five years earlier, according to the ILSR
      estimates. Bezos defended these increases by stating that Amazon provides value to merchants in
      exchange for these fees by way of advertising. Bezos, however, left open the question of whether
      small businesses on Amazon can be successful without giving the Company a larger cut of their
      earnings.

             In addition, the House Committee questioned the frequency with which the
      Company changes its policies in ways that can make or break merchants' businesses, essentially
      overnight. One Congress member told Bezos the story of a textbook seller on Amazon who says
      her business was kicked off of the platform without notice or explanation after her business had
      grown large. Several independent sellers have complained about similar arbitrary suspensions by
      Amazon.

              That same week, the House Committee published e-mails confirming the Company's
      aggressive price-cutting practices designed to undercut an emerging rival. 10 Specifically, Amazon
      rival Quidsi had gained traction in or around 2009 with a site called Diapers.com that sold baby
      supplies. Amazon did not start selling diapers until a year after Diapers.com did because, at the
      time, diapers were seen as too bulky and low-margin to be delivered profitably. Quidsi, however,
      was able to optimize its operations to allow it to get cheaper and faster ground-shipping rates than
      Amazon. In response to Quidsi's growth, the Company launched a price war, and then purchased
      Quidsi.

             E-mails confirm that Quidsi's growth attracted the attention of Amazon executives. One
      Amazon executive wrote in an e-mail obtained by the House Committee: "They are our biggest
      competitor in the diaper space. ... They keep the pressure on pricing on us. They apparently have
      lower fulfillment costs than we have." The executive added, "we need to match pricing on these
      guys no matter the cost." By 2010, Quidsi had reached $300 million in revenue.

              In June 2010, Quidsi announced the launch of a new siteSoap.com. On June 8, Bezos
      sent an e-mail to his executives soliciting their thoughts on the rival. One executive responded,
      "Given diapers.com's strength and competencies, soap.com is our most significant short-term
      competitor in the [health and personal care] space." The executive added, "[w]e have already
      initiated a more aggressive 'plan to win' against diapers.com in the diaper/baby space." In addition
      to offering "market leading pricing on diapers," Amazon was preparing to launch a new "Amazon
      Mom" program that offered parents deeper discounts on diapers and related products if customers
      signed up for a subscription.



      9
       Shay Mitchell, et al., Amazon's Monopoly Tollbooth, Inst. for Local Self Reliance (July 28, 2020),
      https://ilsr.org/amazons_tollbooth/.
      10
         See Timothy Lee, Emails Detail Amazon's Plan to Crush a Startup Rival with Price Cuts,
      ArsTechnica (July 30, 2020), https://arstechnica.com/tech-policy/2020/07/emails-detail-amazons-
      plan-to-crush-a-startup-rival-with-price-cuts/.
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 38 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 12


              Due to the deep discounts, Amazon experienced substantial losses from its price war with
      Quidsi. During the hearing, one Congress member stated that internal documents obtained by the
      House Committee showed Amazon losing $200 million in a single month from diaper products.
      Yet, in the released e-mails, Amazon's executives specifically listed the Amazon Mom rollout as
      part of Amazon's "aggressive 'plan to win' against diapers.com," adding, "to the extent this plan
      undercuts the core diapers business for diapers.com, it will slow the adoption of soap.com." An
      internal e-mail in September 2010, discussed the price cuts Quidsi was forced to make to compete
      with the new Amazon Mom discounts. "They expect to lose lots of money in the next few yrs,"
      wrote Amazon executive Peter Krawiec. "This will make it worse."

              In November 2010, Quidsi reluctantly signed a merger agreement with Amazon.
      Immediately after the acquisition, Amazon began raising its diaper prices. Indeed, one month after
      it announced the acquisition of Quidsi, Amazon closed the Amazon Mom program to new
      members. Then a few weeks later, as the FTC was giving the deal unexpectedly close scrutiny,
      Amazon reopened Amazon Mom, but with smaller discounts. In effect, Amazon had hiked diaper
      prices soon after its acquisition of Quidsi.

              The House Committee questioned whether Bezos had signed off on raising diaper prices
      after the acquisition. Bezos pled ignorance. "I don't remember that at all," he said. "We match
      competitive prices. I believe we followed diapers.com." Amazon shut Diapers.com down in 2017.

            Recently, California and Washington state investigators have reportedly started examining
      the Company's business practices in their states. 11 The inquiries will similarly focus on how
      Amazon treats third-party sellers in its online marketplace.

              Based on the foregoing, our client has ample reason to believe that possible breaches of
      fiduciary duty by the Company's fiduciaries occurred, necessitating this inspection demand. After
      reviewing the requested documents, our client will take further appropriate action if deemed
      necessary.

                               SPECIFIC DEMANDS FOR INSPECTION

              In keeping with the proper purpose outlined above, Ms. Rosati demands to inspect the
      books and records specified below. In making this demand to inspect the Company's books and
      records, our client notes that her inspection demand must be construed as liberally and with as
      much latitude as is afforded under Delaware law. Our client intends that this demand cover the
      Company's "books and records" in whatever form they take, to the fullest extent provided under
      Delaware's inspection demand jurisprudence. References to the "Board" in the request below shall
      mean the Board of Amazon. The term "Board" also includes any person, committee, or
      subcommittee acting on its behalf or in its stead. The time period for all requests is May 1, 2015
      to the present, unless otherwise specified.

      11
        See Weise and McCabe, Amazon Said to Be Under Scrutiny in 2 States for Abuse of Power, N.Y.
      Times (June 12, 2020), https://www.nytimes.com/2020/06/12/technology/state-inquiry-antitrust-
      amazon.html.
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 39 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 13



             In particular, our client demands to inspect:

             1.      The Board books and records, including any minutes, resolutions, reports,
      presentations, or memoranda made, reviewed by, or provided to the Board, concerning:

                     a. the Company's biometrics identifier collection processes, including, without
                        limitation, its facial recognition software, from November 1, 2016 to the
                        present;

                     b. Rekognition, including, without limitation, the Company's use of the Diversity
                        in Faces Dataset, from November 1, 2016 to the present;

                     c. any laws concerning the collection or use of biometric information, including,
                        without limitation, BIPA;

                     d. the Company's collection and use of third-party seller data to develop
                        competing products;

                     e. Quidsi, from January 1, 2009 to November 8, 2010;

                     f. any investigation concerning anticompetitive conduct by the Company,
                        including, but not limited to, the EU's investigation into the Company's
                        anticompetitive practices, Congress' investigation into the Company's
                        anticompetitive practices; and California and Washington's investigation into
                        the Company's anticompetitive practices; and

                     g. the WSJ article published on October 23, 2020, titled "Amazon Scooped Up
                        Data from Its Own Sellers to Launch Competing Products."

             2.      The communications to or from the Board concerning the topics in Demand No. 1.

             3.      Books and records sufficient to identify all Company internal controls, policies, and
      procedures in place to ensure Amazon's financial standing are adequately and timely reported to
      management and the Board.

             4.      Books and records sufficient to identify all Company internal controls, policies, and
      procedures in place to ensure Amazon's compliance with privacy laws are adequately and timely
      reported to management and the Board.

             5.      Books and records sufficient to identify all Company internal controls, policies, and
      procedures in place to ensure Amazon's compliance with antitrust laws are adequately and timely
      reported to management and the Board.
              Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 40 of 46

Amazon.com, Inc. Stockholder Inspection Demand
Page 14


             6.      Books and records sufficient to determine director independence, including the
      books and records concerning any related-party transaction and any director independence
      questionnaires.

             7.      Documents provided in response to any other Section 220 demands investigating
      the same or similar matters identified in this demand.

                                               CONCLUSION

              The books and records sought are described with reasonable particularity and directly relate
      to our client's proper purpose. We request that you respond to this demand no later than five
      business days after its receipt, so that we may arrange a mutually convenient time and place for us
      to inspect the above-mentioned books, records, and minutes of Amazon. If you need more time to
      produce the requested books, records, and minutes, we are amenable to discussing a reasonable
      timeframe. In addition, we are willing to enter into an appropriate confidentiality agreement
      covering the documents our client will inspect.

              If Amazon contends that this demand is incomplete or is otherwise deficient in any respect,
      please notify us immediately in writing setting forth the facts that the Company contends support
      its position and specifying any additional information believed to be required. In the absence of
      such prompt notice, we will assume that Amazon agrees that this demand complies in all respects
      with the requirements of Section 220.

              On behalf of Ms. Rosati, we affirm that the purpose for the demanded inspection as set
      forth above constitutes a true and accurate statement of the reasons our client desires to review the
      demanded books and records, and that such demand is made in good faith, under oath, and penalty
      of perjury. 12 This purpose is both proper and reasonable as related to our client's interest as a
      stockholder.

               We appreciate your diligent attention to this matter. Ms. Rosati looks forward to Amazon
      fulfilling its legal obligation to permit her to inspect the above demanded records. If you have any
      questions, please do not hesitate to contact us.

                                                            Sincerely,



                                                            Gregory E. Del Gaizo
      Enclosures

      12
         The Oath notes that our client reviewed her demand in "substantially final form." The only
      change between the version our client reviewed and the final version is the addition of the date and
      signature. These minor nonsubstantive changes comply with the form and manner requirements
      of Section 220. Inter-Local Pension Fund GCC/IBT v. Calgon Carbon Corp., No. 2017-0910-
      MTZ, 2019 WL 479082, at *8 (Del. Ch. Jan. 25, 2019).
         Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 41 of 46



                                     POWE R OF ATTORNEY


        KNOW ALL PERSONS BY THESE PRESENT, that I, Michele Rosati, hereby make,

constitute, and appoint Gregory E. Del Gaizo of Robbins LLP, and any persons designated by him,

to act as a true and lawful attorney-in-fact for me, in my name, place, and stead, in all matters

regarding the exam ination of books and records of Amazon.com, Inc., and giving and granting

unto said attorney fu ll power and authority to do and perform all and every act and thing

whatsoever requisite necessary and proper to be done in and without the premises, as fu ll y, to all

intents and purposes as I might or cou ld do, with fu ll power of' substitution and revocation, hereby

ratifying and con firming al I that my attorney or the substirute shalI lawfu 11 y do or cause to be done.

        IN WITNESS WHEREOF, I bave hereunto set my hand as of September ~                    . 2020.



                                                               ~&ah  MlCHELE ROSA TI

STATE OF EW YORK          )
                          )         SS:
COU 1TY OF        EW YORK )

Subscribed and sworn to (or affi rmed) before me on
this _1.L_ day of September, 2020, by Michele
Rosati, proved to me on the basis of sati sfactory
evidence to be rhe person who appeared before me.




                CHARLES E SEbUhi.; Jn
         Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 42 of 46




                                                       OATH OF MICHELE ROSATI

        I, Michele Rosati, being first <lu ly sworn, hereby state and derose under penalty of pe1j ury

that:

        Jam a stockholder of Amazon.com, Inc. , as evidenced by my account statement, a true and

correct copy of which is attached hereto as Exhibit/\.

        T have rev iewed the foregoing demand made pursuant to 8 Delaware General Corporation

Law Code section 220, et seq. in substantially fin al fo1111. The statements contained in the demand

arc true and correct to the best of' my knowledge and belie f.

        r hereby affi rm under penalty of pe1jury under the laws of the state of New York that the
foregoi ng statements made by me are true and correct. Executed this            ~ day of September,
2020, at New York County, New York.




STATEOFNEWYORK                                     )
                                                   )    SS:
COUNTY OF NEW YORK )

Subscribed and sworn to (or affirmed) before me on
this 1S____ day or September, 2020. by Michele
Rosati, proved to me on the basis of satisfactory
ev idence to be the person who appea red before me.


SignanirLJ2.i,__Q.,___.,u..)u,..-(, rt, ~                             al)



           CHARLES E. ::il:.l:iUF-ii.: JR
                N'Jl,H\' l'lll       Sidi ,,t N ,' Y,
                            r,c,01SE6· 'G19,
                        Ou~li' ed ·1 K1nc;s C ,in•y
           '.'v C '"'      S       E,p re,·,   ,        I   2
Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 43 of 46




       Exhibit A
                          Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 44 of 46




                                                                                                                                              ..


                                                                                                                         MERRILL~.
                                                                                                                         A BANK OF AMERICA COMPANY

MICHELE ROSATI                                               Account N u m b e r : -


ITEMS FOR ATTENTION                                                                                                       August 01, 2020-August 31, 2020

    Seairity                  Message                          Date    Seairity                          Message                                     Date




YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                           Totnl               Estimated                  Estimated            Estimated        Est Annual
Description                                            Cost Basis            Markel Price                 Market Value        Amual Income             Y-ield%




EQUITIES                                                             Unir                 Total     Estimated       •Estimated      Unrealized   Estimated
Desaiption                      Symbol Acquired   Quancity     Cost Basis            Cost Basis   Market Price     Markel Value    Gainl(Loss)Amual Income




AMAZON COM INC COM               ~ 06/ 19/17       6.0000   990.7000                  5,944.20    3,450.9600         20,705.76      14.761.56
                                    09/06/18       2.0000 1,957.0000                  3,914.00    3,450.9600          6.901 .92      2,987.92
                                    10/10/18       2.0000 1,792.9000                  3.585.80    3,450.9600          6,901.92       3,316.12
               Sutxotal                           70.0000                           13,444.00                        34,509.60      21,065.60




+
018
Case 2:21-cv-00409-RAJ Document 1-2 Filed 03/26/21 Page 45 of 46




       Exhibit B
2/18/2021             Case 2:21-cv-00409-RAJ DocumentDetailed
                                                      1-2 Tracking
                                                              Filed 03/26/21 Page 46 of 46



                                                      TRACK ANOTHER SHIPMENT




                                                                771599073360

                                                                ADD NICKNAME




                                          Delivered
                           Wednesday, September 23, 2020 at 9:17 am


                                                                 DELIV E R E D
                                                       Signed for by: B.HAYDEN
                                                             GET STATUS UPDATES

                                                       OBTAIN PROOF OF DELIVERY


                                   FROM                                                           TO

                              SAN DIEGO, CA US                                             SEATTLE, WA US




  Shipment Facts

  TRACK I N G N U M B ER                         SERVI C E                                 SHIPP E R R E F E R ENCE
  771599073360                                   FedEx Standard Overnight                  CASE 4613

  SPECI A L H A N D L ING SECTION                SHIP DAT E                                ACTUA L D E L I V E RY
  Deliver Weekday                                9/22/20                                   9/23/20 at 9:17 am


  Travel History

    TI ME ZONE
    Local Scan Time


    Wednesday, September 23, 2020

    9:17 AM                SEATTLE, WA              Delivered




https://www.fedex.com/fedextrack/?trknbr=771599073360&trkqual=2459115000~771599073360~FX                              1/1
